           Case 4:20-cv-02078-MWB Document 109 Filed 11/13/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA


 IN THE MATTER OF APPLICATION FOR      :
 ADMISSION TO PRACTICE IN THIS COURT :



                                                  PETITION

        I      Ezra D. Rosenberg                   , hereby petition the United States District
 Court for the Middle District of Pennsylvania to admit me to practice before that Court. In
 support of my petition, I state as follows:

 My office address is:

                                    1500 K Street, NW, Suite 900

                                    Washington, DC 20005

          Office Telephone:         (202) 662-8345

       I was admitted to practice before the Courts listed below on the date shown after
 the name of each Court, and I am currently a member in good standing of all those Courts.
U.S. Supreme Court (8/8/80); U.S Court of Appeals for the Third Circuit (6/22/82); U.S. Court of Appeals for
the Fourth Circuit (1/10/14); U.S. Court of Appeals for the Fifth Circuit (1/14/15); U.S. Court of Appeals for
the Sixth Circuit (9/24/20); U.S. Court of Appeals for the 7th Circuit (10/16/20); U.S. Court of Appeals for the
9th Circuit (10/2/20); U.S. Court of Appeals for the D.C. Circuit (8/31/16); U.S. Court of Appeals for the
Eleventh Circuit (2/28/20); U.S. District Court for the District of Columbia (4/2/12); U.S. Court of Federal
Claims (10/31/79); U.S. Tax Court (5/15/86); U.D. District Court for the District of New Jersey (12/10/74);
State of New Jersey (12/10/74); District of Columbia (4/2/82)


 My attorney Identification number is: _ DC: 360927




      X

                                         s/ Matthew W. Brann                               11/13/2020
                                         United States District Judge
